Name: Commission Regulation (EC) NoÃ 1506/2006 of 11 October 2006 amending Council Regulation (EC) NoÃ 32/2000 to take account of amendments to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  international trade;  leather and textile industries
 Date Published: nan

 12.10.2006 EN Official Journal of the European Union L 280/7 COMMISSION REGULATION (EC) No 1506/2006 of 11 October 2006 amending Council Regulation (EC) No 32/2000 to take account of amendments to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas, and repealing Regulation (EC) No 1808/95 (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In the Combined Nomenclature for 2006, laid down in Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (2), as amended by Commission Regulation (EC) No 1719/2005 (3), the combined nomenclature codes (CN-codes) for certain products have been amended. Annexes IV and V to Regulation (EC) No 32/2000 refer to some of those CN-codes. It is therefore necessary to adjust those Annexes. (2) Regulation (EC) No 32/2000 should therefore be amended accordingly. (3) Since Regulation (EC) No 1719/2005 entered into force on 1 January 2006, this Regulation should apply from the same date. (4) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes IV and V to Regulation (EC) No 32/2000 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2006. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 5, 8.1.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 928/2006 (OJ L 170, 23.6.2006, p. 14). (2) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 996/2006 (OJ L 179, 1.7.2006, p. 26). (3) OJ L 286, 28.10.2005, p. 1. ANNEX Annexes IV and V to Regulation (EC) No 32/2000 are amended as follows: 1. In the first part of Annex IV, the CN codes in the second column are amended as follows: (a) For order number 09.0104, the CN codes are amended as follows: (i) CN code 9405 10 99 is replaced by CN code ex 9405 10 98; (ii) CN code 9405 60 99 is replaced by CN code ex 9405 60 80; (iii) CN code 9405 99 90 is replaced by CN code ex 9405 99 00. (b) For order number 09.0106, CN code 6204 49 90 is replaced by CN code ex 6204 49 00. 2. In the second part of Annex IV, the codes for order number 09.0104 are amended as follows: (a) the TARIC codes in the third column are amended as follows: (i) in the row for CN code 9405 10 99, TARIC code 10 is replaced by TARIC code 20; (ii) in the row for CN code 9405 60 99, TARIC code 10 is replaced by TARIC code 20; (iii) in the row for CN code 9405 99 90, TARIC code 10 is replaced by TARIC code 20; (b) the CN codes in the second column are amended as follows: (i) CN code 9405 10 99 is replaced by CN code 9405 10 98; (ii) CN code 9405 60 99 is replaced by CN code 9405 60 80; (iii) CN code 9405 99 90 is replaced by CN code 9405 99 00. 3. In the second part of Annex IV, the codes for order number 09.0106 are amended as follows: (a) the TARIC codes in the third column are amended as follows: (i) in the row for CN code 5208 52 90, TARIC codes 11 and 91 are deleted; (ii) in the row for CN code 6204 49 90, TARIC code 10 is replaced by TARIC code 91; (iii) in the rows for CN codes 6214 90 10 and 6214 90 90, TARIC codes 10, 11 and 19 are replaced by TARIC codes 11 and 91. (b) the CN codes in the second column are amended as follows: (i) CN codes 5208 52 10 and 5208 52 90 are replaced by CN code 5208 52 00; (ii) CN code 6204 49 90 is replaced by CN code 6204 49 00; (iii) CN codes 6214 90 10 and 6214 90 90 are replaced by CN code 6214 90 00. 4. In the second part of Annex V, the codes for order number 09.0103 are amended as follows: (a) in the third column, in the row for CN code 5208 52 90, the TARIC codes 11 and 19 are deleted. (b) in the second column, the CN codes 5208 52 10 and 5208 52 90 are replaced by CN code 5208 52 00.